Citation Nr: 0801380	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-38 333	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of entitlement to VA death pension benefits.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1975.  He died on February [redacted], 2004.  The appellant 
is seeking recognition as his surviving spouse.

The appellant has raised the issue of her entitlement to 
accrued benefits based upon a claim for an earlier effective 
date for the award of VA pension benefits which had been 
filed by the veteran and remained pending at the time of his 
death.  This claim is referred to the RO for appropriate 
action upon the return of the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action on her part is required.


REMAND

At the time of his death, the veteran had been awarded VA 
pension benefits.  The appellant is now seeking death pension 
benefits based upon her status as the veteran's widow.  

Death pension may be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death, or, for any period of time if a child was 
born of the marriage or before the marriage, or, prior to 
certain delimiting dates not applicable here.  38 C.F.R. § 
3.54(a).  

The term 'surviving spouse' means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) and who was the spouse of a veteran at the 
time of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

The claims file contains a copy of a marriage certificate 
showing that the appellant married the veteran in an official 
ceremony performed at the VA Medical Center on March 25, 
2003.  As noted above, the veteran died February [redacted], 2004, 
less than one year after the official wedding ceremony.  

In this case, no child was born of the marriage, and the 
appellant does not contest that her official marriage to the 
veteran took place approximately eleven months prior to his 
death.  She asserts, however, that the couple had a Navajo 
wedding ceremony in 1997, that they were considered married 
in their community, and that their marriage should therefore 
be recognized as having occurred more than one year prior to 
the veteran's death.  In support of this assertion, she has 
submitted signed statements from a person who performed the 
wedding ceremony; five people who witnessed the ceremony; a 
copy of the text of the ceremony; a receipt showing the 
purchase of two pieces of diamond jewelry in 1997, which she 
asserts were their wedding rings; and a healthcare record 
showing that she was using the veteran's last name in 1998.  
The record contains no contemporaneous evidence of the 
marriage ceremony, however, and she did not respond to a 
letter from the RO requesting additional information about 
the ceremony.  Furthermore, the record is contains no 
information as to a number of essential details, such as 
where she and the veteran resided at the time of the 
ceremony, where the ceremony was conducted, and whether there 
is an official Navajo record of the ceremony.

The appellant also asserts that she and the veteran presented 
themselves to the community at large as a married couple.  
The 1998 healthcare records tends to support this assertion, 
as well.  The VA recognizes "marriages other than by 
ceremony," under certain circumstances.  38 C.F.R. 
§ 2.305(a)(6).  Under 38 C.F.R. § 3.1(j) a marriage must be 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(a).  Common law marriage is not recognized in 
Florida, where it appears that the appellant and the veteran 
have resided for the past several years.  FLA. STAT. § 741.21 
(2000).  However, a marriage that is otherwise invalid under 
state law may be 'deemed valid' for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  In its 
opinion, the VA General Counsel held that 38 U.S.C.A. § 
103(a), in part, provides that where it is established that a 
claimant for gratuitous veterans' death benefits entered into 
a marriage with a veteran without knowledge of the existence 
of a legal impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more immediately 
preceding the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriage 
constitutes a 'legal impediment' to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).  
In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases where there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common- law marriage 
could be deemed valid.  

The veteran reported on his April 2003 application for 
pension benefits that he had only been married once, and the 
appellant likewise reported no previous marriages on her 
application for VA death pension benefits.  However, review 
of the  March 2003 marriage certificate shows that this was 
the veteran's third marriage, with the last marriage having 
ended in divorce in July 1997 and that this was the 
appellant's fourth marriage, with the last marriage ending in 
divorce in April 1995.  Currently, the record on appeal 
contains no information regarding these previous marriages or 
divorces.  For a marriage to be deemed valid for purposes of 
authorizing the payment of VA death pension benefits, it must 
be shown that there were no impediments to the marriage, such 
as either party to the marriage not being legally free to 
marry.  Therefore, upon remand, the appellant should be 
requested to provide copies of the divorce papers pertaining 
to the termination of her four previous marriages and the 
veteran's three previous marriages.

Lastly, the appellant submitted some new documentary evidence 
directly to the Board in August 2006.  This evidence had not 
been reviewed by the RO and she did not waive original RO 
review.  Thus, upon remand, this newly-submitted evidence 
must be reviewed prior to an adjudication of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be 
specifically requested to report where 
she and the veteran were residing at 
the time of the August 1997 Navajo 
ceremony and where the ceremony was 
conducted.  She should also be 
requested to provide copies of 
pertinent documentation showing her 
prior divorces and the veteran's prior 
divorces.  She should be invited, as 
well, to submit documentation showing 
that she and the veteran cohabited and 
held themselves out to the community as 
a married couple prior to their March 
2003 wedding, including rental 
contracts or mortgage information, 
joint bills, etc.

2.  After the appellant has provided 
the above-requested information, the RO 
should attempt to obtain verification 
of the Navajo marriage ceremony, 
through appropriate channels, to 
include the Navajo Office of Vital 
Records.  All correspondence and 
attempts to obtain such verification 
should be documented for the claims 
file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should complete any 
additional evidentiary development which 
may become apparent.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  In readjudicating this claim, 
the RO should consider the extent to 
which there would be a 'deemed marriage' 
under state law (notwithstanding the 
legal impediment that common law marriage 
is precluded in Florida), as well as a 
valid ceremonial or common law marriage 
in accordance with the requirements 
prescribed by the Navajo Nation (see 
Navajo Code, Title 9, section 4).  If the 
benefit sought on appeal remains denied, 
the appellant and her representative, if 
she chooses to designate one, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

